DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A1 (Fig. 4) in the reply filed on 3/04/2022 is acknowledged. 
On the Reply, Applicant states that claims 1-20 are encompassed by the elected Species. However, Species A1 (Fig. 4) does not include patch cords (Figs. 7-12: see at least 400) and does not include N first column leads extending to the first side of the binding region and connected to pins in the first pin region or N fourth columns leads connected to the first array test unit (Fig. 5), nor does it include N second column leads connected to the first array test unit at the same time that the N second column leads are connected to the second side of the binding region (Fig. 6: see 322 and 331). Therefore claims 5-16 and 18-20 are not encompassed by the elected species.  Consequently, claims 1-4 and 17 read on the elected Species A1 (Fig. 4) and are examined as follows, and claims 5-16 and 18-20 are withdrawn from examination as directed to non-elected subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. in CN-110187797-A (hereinafter Yan). US-2021/0181888-A1 (hereinafter translation) is the national entry claiming foreign priority to the Chinese document and was used as a translation of the Chinese document. 

Regarding claim 1, Yan discloses a touch panel (translation’s par. 2), comprising 
a touch region (Yan’s Fig. 1A and translation par. 36: area 10), 
a binding region on one side of the touch region (Yan’s Fig. 1B and translation par. 64: area 24), and 
an edge region on other side of the touch region (Yan’s Figs. 1A-B and translation par. 36: area 20), 
wherein the touch region at least comprises M rows of first touch units (Yan’s Fig. 1A and par. 36: electrodes 12) and N columns of second touch units (Yan’s Fig. 1A and translation par. 36: electrodes 11), 
the binding region at least comprises a binding pin region (Yan’s Fig. 1B and par. 41: pins in interface 30), and 
the edge region at least comprises a plurality of touch leads (Yan’s Fig. 1A and translation par. 37: lines 21 and 22); 
first terminals of the plurality of touch leads are respectively connected to the M rows of first touch units and the N columns of second touch units (Yan’s Fig. 1A: see terminal of 21 and 22 connected to 11 and 12), and 

M and N are positive integers greater than 2 (Yan’s Fig. 1A).
Yan fails to explicitly disclose the second terminal of the plurality of touch leads correspondingly connected to a plurality of pins of the binding pin region. However, Yan does disclose pins in the interface (Yan’s Fig. 1B and translation par. 41: pins in 30) and the second terminals of the plurality of touch leads connected to the interface (Yan’s Fig. 4A and translation par. 67: leads 21 to interface 33). Therefore, it would have been obvious to one of ordinary skill in the art for the touch leads to be connected to the interfaces through pins, in order to obtain the predictable result of connecting to the external interface (Yan’s translation par. 41).
By doing such combination, Yan also discloses:
the second terminals of the plurality of touch leads (Yan’s Fig. 1B and translation par. 40: see 21/22) are correspondingly connected to a plurality of pins of the binding pin region (Yan’s Fig. 4A and translation par. 67: 21 to 33 which upon combination are connected by pins).

Regarding claim 2, Yan discloses wherein 
along a direction parallel to an edge of the binding region (Yan’s Fig. 1B: direction parallel to an edge of 24), the binding pin region comprises a first pin region located on a first side of the binding region (Yan’s Fig. 1B and translation par. 40: see 31 on left side. 30 has pins per translation par. 41) and a second pin region located on a second side of the binding region (Yan’s Fig. 1B and translation par. 40: see 32 on left side. 30 has pins per translation par. 41); 
the edge of the binding region is an edge of the binding region adjacent to the touch region (Yan’s Fig. 1B); 
a part of touch leads in the edge region extend to the first side of the binding region (Yan’s Fig. 1B and par. 40-41: see 21 to 31) and are correspondingly connected to a plurality of 
another part of touch leads in the edge region extend to the second side of the binding region (Yan’s Fig. 1B and par. 40-41: see 22 to 32) and are correspondingly connected to a plurality of pins of the first pin region or the second pin region (Yan’s Fig. 1B: 22 to 32. Recall that upon combination, the touch lines are connected to the interface through pins); 
the touch panel further comprises a first array test unit (Yan’s Fig. 4A and translation par. 67: see test interface 34).
Yan fails to disclose a second array test unit which are located on one side of the binding pin region away from the touch region or explicitly a plurality of test terminals.
However, because Yan does disclose the interface on the left connected to the test interface (Yan’s Fig. 4A and translation par. 67: see connection from FCP interface 33 to test interface 34) and the interface including pins for connection (translation par. 41). Thus, it would have been obvious to one of ordinary skill in the art to include a second array test unit (a test interface 34 of Yan’s Fig. 4A on the right side of Yan’s Fig. 1B), and for a plurality of test terminals in the array test units (Yan’s Fig. 4A: interface 34) to be connected to a plurality of pins in the first and second pin regions (Yan’s Fig. 1B: see 31/32 and 33 in Fig. 4A) in order to obtain the predictable result connecting the second touch leads 22 to a test interface (as shown in Yan’s Fig. 4A and par. 67). By doing such combination, Yan also discloses:
a second array test unit which are located on one side of the binding pin region away from the touch region (upon combination, there will be a second test interface 34 [Yan’s Fig. 4A and translation par. 67] on the right side of Yan’s Fig. 1B to connect to leads 22); and 
a plurality of test terminals in the first array test unit are correspondingly connected to a plurality of pins of the first pin region (Yan’s Fig. 4A and translation par. 41, 67: upon combination, terminals from 34 are connected to pins in 33), and 


Regarding claim 17, Yan discloses a display apparatus comprising the display panel of claim 1 (translation par. 2, 4).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to disclose ALL limitations of claims 1+2 in addition to “wherein the plurality of touch leads extending to the first side of the binding region and correspondingly connected to the plurality of pins of the first pin region comprise: M first row leads, N1 first column leads, and N1 third column leads, the M first row leads are correspondingly connected to first terminals of the M rows of first touch units in the touch region, the N1 first column leads are correspondingly connected to first terminals of the N1 columns of second touch units in the touch region, and the N1 third column leads are correspondingly connected to second terminals of the N1 columns of second touch units in the touch region; the plurality of touch leads extending to the second side of the binding region and correspondingly connected to the plurality of pins of the second pin region comprise: M second row leads, N2 second column leads, and N2 fourth column leads, the M second row leads are correspondingly connected to second terminals of the M rows of first touch units in the touch region, the N2 second column leads are correspondingly connected to first terminals of N2 columns of second touch units in the touch region, and the N2 fourth column leads are correspondingly connected the pins correspondingly connected to the first array test unit comprise: pins in the first pin region which are connected to M1 first row leads and the N1 first column leads; or, pins in the first pin region which are connected to the M1 first row leads and the N1 third column leads; and the pins correspondingly connected to the second array test unit comprise: pins in the second pin region which are connected to M2 second row leads and N2 second column leads; or, pins in the second pin region which are connected to the M2 second row leads and N2 fourth column leads, and M1+M2=M”. Dependent claim 4 is objected as being allowable for at least the same reason.
Yan fails to disclose these features.
Wang et al. in US 2019/0018050 (Figs. 1-2) and Liang et al. in US 2015/0253897 (Fig. 4) discloses a connection of touch leads to touch electrodes similar to the instant Fig. 4, but neither Wang nor Liang disclose “…the pins correspondingly connected to the first array test unit comprise: pins in the first pin region which are connected to M1 first row leads and the N1 first column leads; or, pins in the first pin region which are connected to the M1 first row leads and the N1 third column leads; and the pins correspondingly connected to the second array test unit comprise: pins in the second pin region which are connected to M2 second row leads and N2 second column leads; or, pins in the second pin region which are connected to the M2 second row leads and N2 fourth column leads, and M1+M2=M”, as necessary for claim 3.
Nor does any other art disclose these features in combination with the limitations of claims 1+2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621